Title: From John Adams to Henry Grand, 19 December 1782
From: Adams, John
To: Grand, Henry


Sir
Paris Decr 19. 1782

In Answer to your Letter, give me Leave to inform you that I have written this day to Messrs Willinks, Van staphorsts and De la Lande and Fynje, my Advice to remit you the four hundred Thousand Livres more, as you desire. I run a Risque in this, because Mr Morris has informed them of Bills which he has drawn upon them, which there is danger that they will not have Funds to Satisfy. if it should happen that those Bills should arrive and the Gentlemen be out of Cash, they must call upon you again, or do worse.— God grant Us Peace, that We may no longer be plagued with so many Demands for Money.
With much Respect and Esteem I have the / Honour to be, Sir your most obedient and / most humble servant
J. Adams.

